Mr. PRESIDING JUSTICE CRAVEN dissenting: I must respectfully disagree with the majority conclusion that the factual circumstances thoroughly set forth in the majority opinion lead to the conclusion under the authorities that as a matter of law neither the Maryland Casualty policy nor the Iowa National policy afforded coverage under the circumstances here found. The trial court concluded coverage as a matter of law; the majority now determine absence of coverage as a matter of law. Within the contemplation of the rule of Pedrick, the existence of coverage as to Maryland Casualty was, I believe, a factual issue for the jury. The Iowa National policy provided coverage under the language quoted in the majority opinion and that language is, as the majority notes, one that contemplates a subjective test. I believe the trial court was in error in determining as a matter of law that Horton “reasonably believed” that he was driving the Buick automobile with the permission of Robert Smythe. The evidence was such, however, that had this matter been submitted to and that same determination made by a jury, such could be sustained by the evidence.